Filed: April 13, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
Petitioner,
v. 
HARDY MYERS,Attorney General for the State of Oregon,
Respondent.
(SC S47305)
En Banc
On petition to review ballot title.
Argued and submitted March 30, 2000.
Paul R. Rundle, of Kent, Conley & Rundle, P.C., Portland,
argued the cause and filed the petition for petitioner.
Jas. Jeffrey Adams, Assistant Attorney General, Salem,
argued the cause and filed the answering memorandum.  With him on
the answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
PER CURIAM
Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
PER CURIAM
This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, denominated by the Secretary
of State as Initiative Petition 141 (2000).  Petitioner is an
elector who timely submitted written comments to the Secretary of
State concerning the content of the Attorney General's draft
ballot title and who therefore is entitled to seek review in this
court.  See ORS 250.085(2) (stating that requirement).  We review
the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035 (1997). (1) See ORS 250.085(5) (setting out standard of
review).
We have considered each of petitioner's arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply substantially with the
standards for such ballot titles set out in ORS 250.035 (1997). 
Accordingly, we certify to the Secretary of State the following
ballot title:

NON-TEACHERS, NON-ADMINISTRATORS ELIGIBLE FOR UNEMPLOYMENT BENEFITS DURING UNPAID SCHOOL CLOSURES
RESULT OF "YES" VOTE:  "Yes" vote permits non-teachers, non-administrators in schools to receive
unemployment benefits during unpaid school closures.
RESULT OF "NO" VOTE:  "No" vote retains statute
prohibiting unemployment benefits for all school
employees during unpaid school closures.
SUMMARY:  Current statute prohibits paying
unemployment benefits to all educational institution
employees during unpaid school closures, if such
employees are reasonably assured of returning.  Measure
permits paying unemployment benefits to school
employees (such as cafeteria, clerical, custodial
workers) in other than instructional, research,
administrative positions.  Covers unpaid school
closures, including breaks between successive academic
years or terms.  Repeals statutory provision that
declining offer of work for subsequent academic term is
a voluntary leaving; leaves in place current
requirements that offers of suitable work not be
refused.

Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. The 1999 Legislature amended ORS 250.035 in several
respects.  Or Laws 1999, ch 793, § 1.  However, section 3 of that
1999 enactment provides, in part:
"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present proposed measure is one of those to which the 1999
act does not apply.  We therefore apply the pertinent provisions
of ORS 250.035 (1997).
Return to previous location.